DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/17/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5, 8-10, 14-17, 19-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Claim 1 discloses a method for structuring a substrate including, inter alia, the outgoing light beam is spatially offset from the incoming light beam while remaining parallel to the direction of the incoming light beam upstream of the focusing means, and the cavity has a shape of a groove with a depth within the range of 10-200 microns. 
Muenzer [US2017/0157705, previously cited] discloses an offset beam, but fails to disclose the outgoing light beam is spatially offset from the incoming light beam while remaining parallel to the direction of the incoming light beam upstream of the focusing means. Muenzer also does not disclose the cavity having the shape of a groove with a depth within the claimed range. 
Zhang [US2014/0263212, previously cited] discloses a beam with a pulse duration within the claimed range (paragraph 103 and 106). However, Zhang fails to 
Claim 1 is allowable as the prior art does not disclose the outgoing light beam is spatially offset from the incoming light beam while remaining parallel to the direction of the incoming light beam upstream of the focusing means, in combination with the claimed cavity depth and the other requirements of the claim. Claims 2, 5, 8-10, and 14-16 depend from an allowable claim and incorporate the allowable subject matter.  Claim 17 is directed toward an assemblage, and requires similar allowable subject matter of claim 1.  Claims 19-22 and 24 depend from an allowable claim and incorporate the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
October 15, 2021